Citation Nr: 1417213	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-02 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease. 

2.  Entitlement to service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease on a de novo basis.  

3.  Entitlement to service connection for lesions under the skin. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  The Winston-Salem, North Carolina RO now has jurisdiction over these claims.  

The RO found that there was new and material evidence to reopen the claim for entitlement for service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease.  However, the Board must make an independent determination as to reopening.  Jacksons v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned in January 2014.  A transcript of the hearing is in the electronic record.  

The issue of entitlement to service connection for lesions under the skin is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Entitlement to service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease was denied in a November 2008 rating decision; the Veteran did not submit a notice of disagreement with that decision, no new evidence was received within the appeal period, and no new service department records have been received.  

2.  Evidence received since 2008 relates to unestablished elements of the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's Factor V Leiden is a genetic condition that resulted in hypercoagulability and peripheral vascular disease, which in turn required amputation of the left leg.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied entitlement to service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease is final, but new and material evidence has been received to reopen this claim.  38 U.S.C.A. §§ 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156 (2013).  

2.  The criteria for service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310(a) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for amputation of the left lower extremity was denied in a November 2008 rating decision.  The Veteran was notified of this decision in a December 2008 letter, but he did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Furthermore, new evidence was not received prior to the expiration of the appeal period, and no additional service department records were received.  Therefore, the November 2008 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the November 2008 rating decision included the Veteran's service treatment records, VA treatment records, and VA examinations.  The decision found that Factor V Leiden was not related to service; there was no evidence that the left lower extremity amputation was incurred in or aggravated by military service; and that the left leg amputation was due to the nonservice connected Factor V Leiden disease and not service connected hypertension.  

The Veteran has submitted many additional items of evidence since November 2008.  These include the report of a September 2012 VA examination, in which the examiner opined that it was at least as likely as not that the left lower extremity amputation was secondary to his service connected hypertension.  This evidence is new in that it contains information that was not available to or considered by the November 2008 examiners.  It is material because it addresses a stated reason for the previous denial, namely that the left leg amputation was not due to the service connected hypertension, and this creates a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim is reopened.  

In summary, the evidence shows that the Veteran has Factor V Leiden mutation.  As explained in a July 2011 opinion by a VA examiner, this mutation is a congenital "condition" that could lead to blood clots and other thrombotic complications.  An April 2006 private medical record says that the Veteran was being followed for Factor V Leiden deficiency, peripheral vascular disease, hyperlipidemia, and pain in the left lower extremity.  

The evidence further shows that the Veteran experienced various circulatory problems in his left leg during active service.  During this hospitalization, the Veteran underwent surgery for an artery graft of his left leg.  

Evidence dated subsequent to July 1998 includes both VA and private medical records.  These show vascular difficulties that required additional grafts, with the final artery bypass graft in June 2006.  Private records show that his symptoms continued, and a revision of the graft was required in August 2006.  Unfortunately, this did not resolve the problem, and by September 2006 the Veteran had no bypass options left, with a hypercoaguable state and continued rest pain.  He consented to an above the knee amputation at that time.  

This evidence establishes that the Veteran has a current disability, and also shows that he was treated for a condition in service that is similar the disability which led to the amputation of his leg after service.  

Service connection is possible for congenital disease, but not defects, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A congenital condition is a disease if it is capable of worsening and not static.  Id.

In the July 2011 VA medical opinion, the VA examiner opined that Factor V Leiden mutation was a congenital "condition" that could result in a disease state once blood clots or embolism occurred.  Therefore, the Veteran's Factor V Leiden mutation is not static but can result in disease, the disease caused by this mutation can be service connected if it was first incurred in or aggravated by active service.  

An August 2003 VA general medical examination noted that the risk factors for peripheral vascular disease included high blood pressure.  The Factor V was described as a pre-existing genetic anomaly which significantly increases the Veteran's risk of heart disease.  The examiner noted that the Veteran exhibited symptoms of peripheral vascular disease including calf pain and hypertension while on active duty.  The current diagnoses included peripheral vascular disease, Factor V deficiency, and hypertension.  

After a September 2010 VA examination, the doctor opined that the Veteran had a hypercoagulable state inducing initial venous and later arterial thrombosis which began in the military and had continued to the present.  

Based on the above, the Board finds that it is at least as likely as not that the vascular problems for which the Veteran was treated in service were the initial manifestation of the post service peripheral vascular disease that eventually led to the amputation of his left leg.  Therefore, entitlement to service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease is warranted.  


ORDER

New and material evidence has been presented to reopen a claim for service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease; to this extent the appeal is granted. 

Entitlement to service connection for amputation of the left lower extremity to include as due to Factor V Leiden with vascular disease on a de novo basis is granted. 


REMAND

The Veteran was afforded a VA skin examination in September 2010 at which he described subcutaneous lesions scattered over the right and left arm and right ankle.  He added that these were not currently active or present.  The examiner was unable to find any under skin subcutaneous lesions anywhere on the body.  
However, a VA treatment record contained in Virtual VA shows that the Veteran was treated for an infected sebaceous cyst in November 2011.  The location of this cyst was not identified.  

The criteria for a new examination have been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his skin.  The examiner should note review of the claims folder including electronic records.  

The examiner should answer the following questions:

a) Does the Veteran have a current skin disability (shown at any time since 2011), to include a disability manifested by lipomas or cysts?  If so, what are the diagnoses? 

b) If the Veteran has a current skin disability, is it as likely as not that this disability had its onset in service or is the result of disease or injury in service?  

c) Is it as likely as not that the sebaceous cyst treated at VA f in November 2011 is related to the lipomas or cyst noted in service, or caused or aggravated by a service connected disability?

The reasons or all opinions should be provided.  If the examiner is unable any requested opinion without resort to speculation, the reasons for the inability should be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

2.  Although this issue was not discussed at the Board hearing, the Veteran is advised that the evidence that would substantiate the claim is that showing a current skin disease or disability and relating that disease or disability to service, including the skin conditions noted in service.

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


